                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 WILLIAM LEE GRANT, II,                            )
                                                   )
                 Plaintiff,                        )
                                                   )
         V.                                        )              No. 4:19-CV-2969-NAB
                                                   )
 CENTRAL INTELLIGENCE AGENCY,                      )
 et al.,                                           )
                                                   )
                 Defendants.                       )

                                  MEMORANDUM AND ORDER

       Plaintiff William Lee Grant, II seeks leave to proceed in forma pauperis in this civil action

against the Central Intelligence Agency ("CIA") and Special Collection Service. After a review

of plaintiffs financial affidavit, the Court will grant plaintiffs motion to proceed in forma

pauperis. See 28 U.S.C. § 1915. However, for the reasons set forth below, the Court will dismiss

his complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B).

                                  Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), a Court must sua sponte dismiss an indigent plaintiffs

complaint or any portion thereof which (1) is frivolous or malicious; (2) fails to state a claim upon

which relief may be granted; or (3) seeks monetary relief against a defendant who is immune from

such relief. A complaint is frivolous if "it lacks an arguable basis either in law or in fact. " Neitzke

v. Williams, 490 U.S. 319, 327 (1989). Dismissals on this ground should only be ordered when

legal theories are "indisputably meritless," or when the claims rely on factual allegations that are

"clearly baseless." Denton v. Hernandez, 504 U.S. 25, 31 (1992). "Clearly baseless" factual

allegations include those that are "fanciful," "fantastic," and "delusional." Id. at 32-33 (quoting

Neitzke, 490 U.S. at 325, 327).
                                           The Complaint

       This action is similar to two separate actions plaintiff has filed in this Court and actions

plaintiff has filed across the country since 2017. 1 Plaintiff alleges a vast conspiracy in which he

names the CIA and the Special Collection Service as defendants. Plaintiff asserts constitutional

violations under the Fourth, Fifth, Thirteenth, and Fourteenth Amendments of the United States

Constitution. He writes: "The Office of the Secretary of Defense created Mr. Grant in the

basement of the pentagon in 1990. The Office of the Secretary of Defense used joint special

operations command lawyers to engineer Mr. Grant' s life to give cause." He then states that the

secretary of defense dropped him off with two individuals in Springfield, Illinois to endure abuse

and "to be the U.S. Department of Defense' s witness to the 9/11 terrorist attacks."




1
  This case is one of three similar cases plaintiff has filed in this Court since October. A search of
other district courts yielded more than 130 cases filed by plaintiff, many of which were filed in
Illinois where he currently lives. See, e.g. , Grant, /Iv. US. Dept. of Defense et al. , Case No. 3:19-
cv-00979 (S.D. Ill. 2019); Grantv. US. Dept. ofDefense, Case No. 3:19-cv-00332 (S.D. Ill. 2019);
Grant v. Office of the Illinois Governor, Case No. 3:19-cv-03025 (C.D. Ill. 2019); Grant v. U S.
Department of Defense et al. , Case No. 3:19-cv-03020 (C.D. 2019); Grant v. Dunford et al. , Case
No. 3:19-cv-03016 (C.D. Ill. 2019); Grant v. Dunford et al. , Case No. 3:19-cv-03019 (C.D. Ill.
2019); Grantv. Mattis et al., Case No. 3:l 9-cv-03018 (C.D. Ill. 2019); Grantv. Harris et al. , Case
No. 3:19-cv-03017 (C.D. Ill. 2019); Grant v. Harris et al. , Case No. 3:19-cv-03015 (C.D. Ill.
2019); Grant v. Mattis et al., Case No. 3:19-cv-03014 (C.D. Ill. 2019); Grant v. US. Department
of Defense et al. , Case No. 3:19-cv-03001 (C.D. 2019); Grant v. US Department ofDefense, Case
No. 3:18-cv-03189 (C.D. Ill. 2018); Grant v. US Department of Defense, Case No. 3:18-cv-03131
(C.D. Ill. 2019); Grant v. US Department of Transportation et al. , Case No. 3:18-cv-03130 (C.D.
Ill. 2018); Grantv. Office ofthe Illinois Governor, Case No. 3:18-cv-03073 (C.D. Ill. 2018); Grant
v. Illinois Department of Employment Security, Case No. 3:18-cv-03054 (C.D. Ill. 2018); Grant v.
Kabaker et al., Case No. 3:17-cv-03302 (C.D. Ill. 2017); Grant v. US. Department of Justice,
Case No. 3:17-cv-03274 (C.D. Ill. 2017); Grant, /Iv. US. Department ofJustice, Case No. 3:17-
cv-01257 (S.D. Ill. 2017); Grant v. Kabaker et al. , Case No. 3:17-cv-03261 (C.D. Ill. 2017); Grant
v. Kabaker et al. , Case No. 3: 17-cv-03257 (C.D. Ill. 2017); Grant v. Kabaker et al. , Case No. 1: 17-
cv-07092 (N.D. Ill. 2017); Grant v. Illinois Department of Employment Security; Case No. 3:17-
cv-03207 (C.D. Ill. 2017); Grant v. State of Illinois, Case No. 3:17-cv-03206 (C.D. Ill. 2017);
Grant v. Illinois Department a/Transportation; Case No. 3:17-cv-03203 (C.D. Ill. 2017).
                                                  2
       Plaintiff then sets forth twelve pages of bare allegations in non sequitur form. For example,

he states that certain people directed plaintiffs dentists and orthodontist to drill the enamel off his

teeth, and directed his optometrist to give him lenses with an incorrect prescription. Plaintiff was

forced to stab someone, he was forced to "act gay" for seven years to prevent the Office of the

Secretary from sending someone to rape him, and he was framed for driving under the influence.

He alleges he was illegally surveilled by the U.S. Attorney's Office for the District of Central

Illinois. Plaintiff also asserts that he worked for the State of Illinois, but his employment was

fraught with difficulties and ended in him "blacklisted." He states he was sexually assaulted by

several people at the direction of a government official. Plaintiff also alleges a variety of celebrity

and international conspiracy theories, and speculates about personal details of some public figures.

He seeks $99 trillion in damages.

                                             Discussion

       Plaintiffs claims are based upon allegations of espionage and conspiracy that are fanciful,

fantastic, or delusional, or that rise to the level of the irrational or wholly incredible. The Court

concludes that the allegations are clearly baseless as defined in Denton. Additionally, this case

appears to be part of a pattern of abusive litigation that plaintiff has recently engaged in all over

the country. The Court will therefore dismiss the complaint as frivolous pursuant to 28 U.S .C. §

1915(e)(2)(B)(i).

       According! y,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2] ,

        IT IS FURTHER ORDERED that this case 1s dismissed pursuant to 28 U.S .C. §

1915(e)(2)(B)(i).



                                                   3
A separate Order of Dismissal shall accompany this Memorandum and Order.

Dated this \5't~ day of November, 2019.



                                     STEPHEN N. LIMBAUGH, JR.
                                     UNITED STATES DISTRICT JUDGE




                                      4
